Mr. Justice Horton, after making the above statement, DELIVERED THE OPINION OF THE COURT. When appellee received from appellant the quotation of a seven cent freight rate, it was but an offer on the part of appellant to transport grain for appellee at the rate named. The repeated efforts on the part of appellee to get a confirmation of the rate named show that he thought the rate “ a very low one,” as he wrote to Mr. Eidgeway. The statement by appellee to one of the clerics in the general freight office of appellant, that he would accept the rate named for five car loads, does not, under all the circumstances appearing in this case, show such an acceptance of appellant’s offer as to constitute a contract for the transportation of the grain in question. Chicago & A. R. R. Co. v. Jones, 53 Ill. App. 431. This grain was the property of Mr. Kerr. Even if appellee had a contract with appellant to transport five car loads at the rate named, it was a personal contract, and could not be transferred so as to make it include any five car loads of ■wheat that might be shipped from Shawneetown by any other owner than the appellee. The law merchant does not apply to such a contract. But even if it were conceded that, there being no other objection, Mr. Kerr might have availed himself of this contract, he did not in fact do so. Before he shipped any of this grain he was advised as to the mistake made in naming a rate. When he went to the railwaj7 agent at Shawneetown and inquired if there had been any confirmation of the seven cent rate, and was informed by such agent that there had not, he knew that the rate had been repudiated by appellant as an error; and, knowing that he shipped the grain and accepted a bill of lading in which the rate of freight was fixed at twelve cents per hundred pounds. That was a waiver of the right to claim that the five car loads of grain "in question should be shipped at the rate of seven cents, if any such right had existed. Being the owner of the grain, he had a right to make such waiver as to said five car loads. There is no testimony tending to show that the grain in question was purchased after appellee received the rate quotation from appellant’s clerk, or that the owner of the grain did anything, while relying upon such quotation of rate, whereby he suffered any loss. It is not claimed that any grain was shipped under the alleged contract other than the five car loads indicated. Appellee could only recover from appellant, if at all, because he had guaranteed a seven cent rate to Mr. Kerr through Mr. Ridgeway. Mr. Kerr having waived the right to claim the seven cent rate upon said five car loads of wheat, he could not hold appellee responsible upon the alleged guaranty. As appellee was not liable to Mr. Kerr upon the guaranty, he has not, in the eye of the law, suffered any loss by reason thereof, and hence he can not recover from appellant in this case. The judgment of the Circuit Court is reversed, but perceiving no basis upon which appellee can recover, the cause is not remanded.